76 F.3d 385
77 A.F.T.R.2d 96-533, 96-1 USTC  P 50,146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Morris K. EBELING;  Judith S. Ebeling, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 94-70904.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Morris K. and Judith S. Ebeling, husband and wife, appeal pro se the Tax Court's judgment upholding the Commissioner of Internal Revenue's ("CIR") determination of deficiencies in their federal income taxes for the years 1981, 1982 and 1983.   The Ebelings contend that the Tax Court erred by finding that Judith S. Ebeling was liable for the assessed deficiencies because she did not intend to file joint tax returns with her husband for the years at issue, and even if she filed joint tax returns, she was entitled to relief under 26 U.S.C. § 6013(e) as an "innocent spouse."   We have jurisdiction pursuant to 26 U.S.C. § 7482.   We review for clear error, see Pietromonaco v. Commissioner, 3 F.3d 1342, 1344-45 (9th Cir.1995);  Guth v. Commissioner, 897 F.2d 441, 443 (9th Cir.1990) (stating that factual findings by the Tax Court are reviewed for clear error), and affirm for the reasons stated by the Tax Court in its memorandum opinion, T.C.M. 1994-277.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3